Citation Nr: 1002763	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service connected back disability.

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an October 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  A hearing 
transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

These claims are remanded for additional development 
described below.  

There appears to be outstanding private medical records and 
VA treatment records with respect to the Veteran's 
psychiatric and hearing loss disabilities.  VA treatment 
records, dated in November 2007, reflect that the Veteran 
received psychiatric treatment at Vassar Brothers Hospital in 
Poughkeepsie, New York.  These private treatment records are 
not in the claims file.  The RO/AMC must search for these 
records upon receiving an authorization for release of 
records from the Veteran.  At the Travel Board hearing, the 
Veteran testified that he received VA psychiatric treatment 
after a suicide attempt in 2003.  A January 2008 VA treatment 
note refers to a suicide attempt on July 12, 2003, but a 
December 2007 VA treatment note reports that the Veteran 
received treatment at St. Francis Hospital in Poughkeepsie 
following attempted suicide.  


The January 2008 VA treatment note also shows that the 
Veteran received hearing aides through VA.  However, there 
are no additional VA records regarding the Veteran's initial 
consultation or other hearing loss treatment.  The RO/AMC 
must obtain all outstanding VA treatment records regarding 
the Veteran's hearing loss.  

After incorporating all medical records generated as a result 
of the searches above, the RO/AMC must provide VA 
examinations for all claimed disabilities.  To date, the 
Veteran has not been afforded a VA examination in conjunction 
with his claims.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
determining whether there is an indication that the 
disability in question may be associated with the Veteran's 
service or with another service-connected disability, and 
that a VA examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d), is low.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Veteran provided lay testimony that he 
experienced noise exposure during active service.  A VA 
treatment note from December 2007 suggested that the 
Veteran's depression may have been initially manifested 
within a year of separation from active service.  Thus, VA 
examinations are necessary for both of the Veteran's service 
connection claims. 

Although the Veteran failed to appear for the initially 
scheduled VA spine examination, the Board finds that he must 
afforded another opportunity to appear.  The RO/AMC will 
provide a VA spine examination.  

The Board notifies the Veteran that his cooperation is 
essential and failure to appear for any scheduled examination 
may result in his claim(s) being denied.  The Court has held 
that VA's duty to assist the Veteran in developing the facts 
and evidence pertinent to a Veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of Veterans to cooperate with VA in 
developing their claim(s).  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with VA Form 21-
4142, Authorization and Consent to Release 
Information to obtain medical records from 
Vassar Brothers Hospital and St. Francis 
Hospital in Poughkeepsie, New York. 

2.  Contact Vassar Brothers Hospital and 
St. Francis Hospital in Poughkeepsie, New 
York to obtain all psychiatric treatment 
records concerning the Veteran.  All 
correspondence with the hospitals must be 
incorporated into the record.   

3.  Associate all outstanding VA treatment 
records with the claims file.  The 
procedures for obtaining medical records 
in the custody of a Federal department or 
agency must be followed as outlined in 
38 C.F.R. § 3.159(c)(2).   

4.  After associating all records 
generated by the search above, schedule 
the Veteran for a VA spine examination.  
All correspondence between VA and the 
Veteran regarding the location and time of 
his scheduled examination must be 
associated with the record.  For the 
examination, the claims folder must be 
made available for review by the examiner 
and the examiner must acknowledge receipt 
and review of the claims file in report 
generated.  The examiner must interview 
the Veteran and conduct a physical 
examination, including all necessary tests 
and studies.  The physical examination 
must include a measurement of the range of 
motion of the forward flexion and account 
for any limitation in motion caused by 
pain.  

5.  After associating all records 
generated by the search above, schedule 
the Veteran for a VA audiology 
examination.  All correspondence between 
VA and the Veteran regarding the location 
and time of his scheduled examination must 
be associated with the record.  The 
audiology examination must be conducted in 
compliance with 38 C.F.R. § 4.85.  The 
examiner must also provide an opinion as 
to whether any measured hearing loss is 
etiologically related to noise exposure 
during active service.  

6. After associating all records generated 
by the search above, schedule the Veteran 
for a VA psychiatric examination.  All 
correspondence between VA and the Veteran 
regarding the location and time of his 
scheduled examination must be associated 
with the record.  The examiner must review 
the claims file, examine the Veteran, and 
determine all present psychiatric 
diagnoses or diagnoses.  For each 
diagnosis, the examiner must opine to the 
following (1) whether the diagnosis is 
more or less likely related to active 
military service or manifested within a 
year of separation from active military 
service; and (2) whether the diagnosis is 
secondary to the Veteran's service 
connected back disability.  A rationale 
must accompany all opinion(s).  

7. After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO should review the 
record, to include all evidence received 
since the May 2008 Supplemental Statement 
of the Case and readjudicate the claims.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


